MEMORANDUM**
Upon review of the record and petitioner’s petition and motion for stay, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s successive motion to reconsider. See Cano-Merida v. INS, 311 F.3d 960 (9th Cir.2002) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because the court lacks jurisdiction to grant a motion for a stay of voluntary departure filed after the departure period has expired. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.